DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted November 3, 2021, has been received.  The amendment of claims 1 and 8, is acknowledged.  Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2006/0221143 (“Kodama”).
Claim 1
Kodama discloses a liquid ejecting head comprising: a chamber forming portion in which a pressure chamber is formed (substrate 96), the pressure chamber being provided with a supply port for supplying a liquid thereto and a nozzle for ejecting the liquid therefrom (pressure , wherein the diaphragm oscillates and thereby applies pressure to the pressure chamber (diaphragm 56); support walls that are disposed so as to be in contact with the second surface and so as to protrude in a direction intersecting the second surface (support walls 90); and piezoelectric elements that are disposed at the diaphragm and that oscillates the diaphragm (piezoelectric elements 58), wherein the support walls and the piezoelectric elements are provided so as to serve for the pressure chamber, and longitudinal directions of the support walls are parallel to respective longitudinal directions of the piezoelectric elements (Fig. 6).  
Claim 3
Kodama discloses the liquid ejecting head according to claim 1, wherein the piezoelectric elements are formed between respective adjacent ones of the support walls on the second surface (Fig. 6).    
Claim 4
Kodama discloses the liquid ejecting head according to claim 1, wherein H > W, wherein H is an average distance between the diaphragm and a surface opposing the diaphragm in the pressure chamber, and W is an average distance between adjacent ones of the support walls (paragraph [0094], 300 microns wide and 500 microns tall).  
Claim 5
Kodama disclose the liquid ejecting head according to claim 1, wherein the piezoelectric elements are disposed such that a longitudinal direction of the pressure chamber is parallel to the longitudinal directions of the piezoelectric elements (Fig. 6).    

Claim 6
Kodama discloses the liquid ejecting head according to claim 1, wherein the support walls are joined to each other on a side opposite to the second surface (Fig. 6).     
Claim 7
Kodama discloses the liquid ejecting head according to claim 6, wherein spaces defined by adjacent ones of the support walls are enclosed due to the support walls being joined to each other on the side opposite to the second surface (Fig. 6).      
Claim 8
Kodama discloses the liquid ejecting head according to claim 6, further comprising partition walls (Fig. 6, partition walls forming sides of pressure chambers), wherein the chamber forming portion includes a plurality of pressure chambers, the plurality of pressure chambers is formed so as to be adjacent to each other, the partition walls are disposed so as to serve as partitions for separating the plurality of pressure chambers from each other, the partition walls are joined to the support walls on the side opposite to the second surface and having a rigidity higher than that of the support walls, and the diaphragm is fixed to the partition walls (Fig. 6).  
Claim 9
Kodama discloses the liquid ejecting head according to claim 1, wherein the pressure chamber has a tapered shape as viewed in the longitudinal directions of the piezoelectric elements (Fig. 6).  
Claim 10
Kodama discloses a liquid ejecting apparatus, comprising the liquid ejecting head according to claim 1 (Figs. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0221143 (“Kodama”) in view of U.S. Patent Pub. 2006/0203043 (“Sanada”).
Claim 2
Kodama discloses the liquid ejecting head according to claim 1.
Kodama discloses a piezoelectric element formed at the second surface but does not appear to explicitly disclose wherein the piezoelectric elements are formed at the first29 surface.
Sanada discloses a piezoelectric element formed at a first surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the piezoelectric elements are formed at the first29 surface, as disclosed by Sanada, into the device of Kodama, for the purpose of changing chamber volume in an efficient manner (Sanada, paragraphs [0057-0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853